DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The claim interpretation section and the rejections from the Office Action of 8/4/2021 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 20190377339 A1)[hereinafter “Nath”] and Fulger et al. (US 20160005314 A1)[hereinafter “Fulger”].
Regarding Claims 1 and 4, Nath discloses a processing apparatus/method [Fig. 1] comprising: circuitry configured to:
Paragraph [0054] – “FIG. 10 is a diagram of a flowchart, described in relation to FIGS. 1-8, of a process 1000 for determining a Bayesian probability of precipitation (rain) based on vehicle wiper status, vehicle jerk, vehicle sway and vehicle lateral offset. Process 1000 can be implemented by a processor of computing device 115, taking as input information from sensors 116, and executing commands and sending control signals via controllers 112, 113, 114, for example. Process 1000 includes multiple steps taken in the disclosed order.”]; and
derive a degree of correlation between the operation mode data and precipitation amount data, for the vehicle [See Paragraphs [0038]-[0041] and the discussion of the determination of P(Rain|Wipers) and P(Rain).  See Table 1.Paragraph [0037] – “wipers can be set to AUTO, where sensors 116 associated with the wipers can detect precipitation on a windshield of a vehicle 110 and activate the wipers depending upon the amount of precipitation detected on a windshield, or wipers can be set to INTERVAL, wherein the wipers pause between wipes to handle light rain or drizzle.”Paragraph [0038] – “Process 600 determines four Bayesian probabilities for precipitation, referred to as “Rain” for brevity herein, where the Bayesian probability P(Rain|Wipers) determines the probability of precipitation affecting LCA system performance conditioned on Wipers, which is the status of vehicle 110 windshield wipers, namely {OFF, ON-INTERVAL, ON-LOW, ON-HIGH}.”]; and
estimate a precipitation index indicating an intensity of precipitation based on the operation mode data collected from the vehicle [See Paragraphs [0038]-[0041] and the discussion of the determination of P(Rain|Wipers) and P(Rain).  See Table 1.Paragrpah [0037] – “wipers can be set to AUTO, where sensors 116 associated with the wipers can detect precipitation on a windshield of a vehicle 110 and activate the wipers depending upon the amount of precipitation detected on a windshield, or wipers can be set to INTERVAL, wherein the wipers pause between wipes to handle light rain or drizzle.”Paragraph [0038] – “Process 600 determines four Bayesian probabilities for precipitation, referred to as “Rain” for brevity herein, where the Bayesian probability P(Rain|Wipers) determines the probability of precipitation affecting LCA system performance conditioned on Wipers, which is the status of vehicle 110 windshield wipers, namely {OFF, ON-INTERVAL, ON-LOW, ON-HIGH}.”].
	Nath fails to disclose doing so for a plurality of vehicles and that the circuitry is configured to: estimate a precipitation index indicating an intensity of precipitation based on the operation mode data collected from a first vehicle having a relatively high degree of correlation between the operation mode data and precipitation amount data as opposed to a second vehicle having a relatively low degree of correlation between the operation mode data and precipitation amount data, the relatively low degree of correlation being lower than the relatively high degree of correlation, and the first vehicle and the second vehicle being included in the plurality of vehicles.
	However, Fulger discloses the monitoring of multiple vehicles to produce information regarding the presence of adverse weather conditions [See Fig. 7 and Paragraphs [0182]-[0186]] and a method for filtering out untrustworthy operation mode data generated by vehicles [Paragraph [0127] – “For example, the module 260 can process the data to determine whether a particular event has occurred, and the logging module 262 then stores event data representative of the occurrence or non-occurrence of the event. … In another example, the module 260 may monitor windscreen wiper activity and generate rain event data if the windscreen wipers are active for greater than a threshold portion of time (for example, 75% during a predetermined period (for example 1 minute). The event data, or other status or sensor-derived data, is stored by the logging module 262 for subsequent transmission to the server 150.”].  As such, it would have been obvious to determine predicted precipitation using a network of vehicles and to only use reliable data from such vehicles when estimating the precipitation index.  Doing so would have been advantageous in that it would have produced a more accurate precipitation map for use by the vehicles.

Regarding Claim 3, the combination of Nath and Fulger would disclose that the first vehicle having the relatively high degree of correlation is a vehicle having a degree of correlation equal to or higher than a predetermined threshold value, and the second vehicle having the relatively low degree of correlation is a vehicle having a degree of correlation less than the predetermined threshold value [Paragraph [0127] of Fulger – “For example, the module 260 can process the data to determine whether a particular event has occurred, and the logging module 262 then stores event data representative of the occurrence or non-occurrence of the event. … In another example, the module 260 may monitor windscreen wiper activity and generate rain event data if the windscreen wipers are active for greater than a threshold portion of time (for example, 75% during a predetermined period (for example 1 minute). The event data, or other status or sensor-derived data, is stored by the logging module 262 for subsequent transmission to the server 150.”].

	Regarding Claim 7, the combination of Nath and Fulger would disclose that the predetermined threshold value is set depending on a number of samples of the operation mode data [Paragraph [0127] of Fulger – “For example, the module 260 can process the data to determine whether a particular event has occurred, and the logging module 262 then stores event data representative of the occurrence or non-occurrence of the event. … In another example, the module 260 may monitor windscreen wiper activity and generate rain event data if the windscreen wipers are active for greater than a threshold portion of time (for example, 75% during a predetermined period (for example 1 minute). The event data, or other status or sensor-derived data, is stored by the logging module 262 for subsequent transmission to the server 150.”].

	Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 20190377339 A1)[hereinafter “Nath”], Fulger et al. (US 20160005314 A1)[hereinafter “Fulger”], and Salter et al. (US 20190152477 A1)[hereinafter “Salter”].
Regarding Claim 5, the combination of Nath and Fulger would fail to disclose that the circuitry is configured to change the operation mode data for one of the plurality of vehicles based upon a vehicle speed of the one of the plurality of vehicles.
However, Salter discloses doing so [Paragraph [0005] – “The processor can be further programmed to determine a wiper speed based on the amount and type of precipitation, and the speed of the vehicle, and to actuate the component based on the wiper speed.”].  It would have been obvious to do so in order to compensate for the effect of vehicle speed on the amount of rain that needs to be cleared from a vehicle windshield.

Regarding Claim 6, the combination of Nath and Fulger would fail to disclose that the circuitry is configured to derive the degree of correlation for one of the plurality of vehicles based only on operation mode data derived when a vehicle speed of the one of the plurality of vehicles is less than a predetermined value.
	However, Salter discloses that vehicle speed can have an impact on the accuracy of determining an amount of precipitation impacting a vehicle [Paragraph [0054] – “In a block 220, the computer 105 determines whether the amount of precipitation A.sub.w is within the accuracy range of the precipitation sensor 110. As set forth above, accuracy ranges of the precipitation sensor 110 for various vehicle speeds V.sub.s and types of precipitation are stored in the memory of the computer 105. The computer 105 can compare the amount of precipitation A.sub.w to the accuracy range of the precipitation sensor 110. If the amount of precipitation A.sub.w is within the accuracy range of the precipitation sensor 110, then the process continues to a block 240.”] and that the accuracy can be based on an upper limit that can be detected [Paragraph [0045] – “The computer 105 can be further programmed to determine a wiper speed, i.e., a speed at which to actuate the wiper 121, based on an accuracy range of the precipitation sensor 110 for a determined vehicle speed V.sub.s and type of precipitation. The accuracy range for a type of precipitation is defined as a set of values specifying amounts of the type of precipitation, the range having upper and lower bounds within which the precipitation sensor 110 is optimized to detect the precipitation, e.g., the amount of the precipitation A.sub.w and the precipitation speed P.sub.s. The bounds of the accuracy range are based on the amount of precipitation A.sub.w impacting the precipitation sensor 110. For example, the bounds of the accuracy range can be a maximum amount of precipitation A.sub.w and a minimum amount of precipitation A.sub.w impacting the windshield. In other words, the precipitation sensor 110 is optimized when the amount of precipitation A.sub.w on the windshield is within the accuracy range.”].  As such, one having ordinary skill in the art would have found it obvious to only trust operation mode data originating from a vehicle travelling underneath a threshold speed because doing otherwise could result in relying upon precipitation information which is too great to be accurately detected.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    171
    774
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding claim interpretation as the Claims invoking 35 USC112(f) is hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    125
    782
    media_image2.png
    Greyscale

Examiner’s Response:
	The corresponding rejections under 35 USC 112(b) is hereby withdrawn.  Although similar language now appears in the independent Claims, the recited “relativity” is clear in scope because it is clear that the recited “relative correlation” is relative to the correlation amounts between the recited first and second vehicles.


	Nath fails to disclose the amended subject matter of the independent Claims.
Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lippman (US 20150203107 A1) – See Paragraph [0028].
Muehlbauer (US 20050246089 A1) – See Paragraph [0024].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865